Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 1 of 8




                     EXHIBIT A
Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 2 of 8
Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 3 of 8
Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 4 of 8
Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 5 of 8
Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 6 of 8
            Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 7 of 8




IN WITNESS WHEREOF, the Parties have executed this agreement on the date indicated above,
and each of the undersigned personally represent and warrant that they have the full right, power,
and authority to execute this Agreement on behalf of the respective Parties.


Plaintiff, Jean Regis                                Plaintiff, Verlande Regis




 #ff~
JRJ;gis
                  if1J ;- G-JJ
                        Date
                                                    !&it>-~     RR.aM of}objtl
                                                    Verlande Regis ~ Dat



On behalf of minor Plaintiff, Melissa Regis          On behalf of minor Plaintiff, Jealand Regis



  (},ep?,,,
Jdr!Regis
              7
                  ~J,,Date1-6 -eJ/                  ~ ~q(;-~~/
                                                        n Regis              ate


Jfo~,J      Re~h Datt
 erlande Regis
                 atlobJZ:I                          \[tnf~e~~
                                                    V erlande Regis
                                                                    0Alo6/t1
                                                                    Date I I



On behalf of minor Plaintiff, Hayden Regis




\fv.nbvh
Verlande Regis
               ~~i4Dateovt!oij:z.I
                         f




                                                6
Case 1:19-cv-10527-IT Document 84-1 Filed 01/12/21 Page 8 of 8
